         Case 16-08131          Doc 85       Filed 11/08/19 Entered 11/08/19 14:20:55                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Byron J Genson                                        )             Chapter 13
          Sheri L Genson                                        )             Case No. 16 B 08131
          Debtor(s)                                             )             Judge A. Benjamin Goldgar

                                                      Notice of Motion

    Byron J Genson                                                            Debtor A ttorney: David M Siegel
    Sheri L Genson                                                            via Clerk's ECF noticing procedures
    1500 Clearwater Drive
    Wheeling, IL 60090


                                                                              >    Dirksen Federal Building
On November 19, 2019 at 10:00 am, I will appear at the location listed to     >    219 South Dearborn
the right, and present this motion.                                           >    Courtroom 642
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Saturday, November 9, 2019.                    /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                           Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 09, 2016, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
August 09, 2016, for a term of 60 months with payments of $815.00.

The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                            44                $29,040.00            $27,410.00         $1,630.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/08/2019
                                                                              Due Each Month: $815.00
                                                                              Next Pymt Due: 11/08/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
10/29/2018               14151          $350.00                       10/29/2018               14151       $350.00
12/24/2018               14166          $700.00                       01/04/2019               14170       $700.00
02/20/2019               14179          $350.00                       03/08/2019               14185       $350.00
03/22/2019               14191          $700.00                       06/03/2019               14200       $700.00
06/03/2019               14201          $115.00                       07/11/2019               14213       $815.00
08/19/2019               14222          $815.00                       09/18/2019               14228       $815.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
